EXHIBIT 21.1 LIST OF SUBSIDIARIES DSW Inc. Ref. No. Name State of Incorporation Parent Co. No. 1. DSW Inc.1 Ohio N/A 2. DSW Shoe Warehouse, Inc. Missouri 1. 3. Brand Card Services LLC Ohio 1. 4. DSW Information Technology LLC Ohio 1. 5. eTailDirect LLC Delaware 2. 6. Mint Studio LLC Ohio 1. 7. DSW MS LLC Ohio 1. 1 Formally known as Shonac Corporation. Following the completion of its initial public offering on July 5, 2005, DSW Inc. is a controlled subsidiary of Retail Ventures, Inc. As of January 29, 2011, Retail Ventures, Inc. owns approximately 62.0% of DSW’s outstanding common shares, including director stock units, and approximately 92.9% of the combined voting power of such shares.
